                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION


TEYAQUA AKINSULIRE                                )
                                                  )
                             Plaintiff,           )
                                                  ) CASE NO.: 1:19-cv-1343
         v.                                       )
                                                  )
WAL-MART STORES EAST, LP,                         )
                                                  )
                             Defendant.           )
                                                  )


                                          NOTICE OF REMOVAL

         TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
         DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WAL-MART STORES EAST, LP (“Walmart”), by counsel, hereby files this Notice of

Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Removing party Walmart, appearing solely for the purpose of this removal, and for no

other purpose, and preserving all other defenses available to it, states as follows:

                                                VENUE

         1.        Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.




{0019081/0069/01824249 v1}
                                         REMOVAL IS TIMELY

         2.        On March 18, 2019 removing party Walmart was served by certified mail with a

Summons and Complaint in the above-entitled action at the office of their registered agent for

service of process, CT Corporation System in Indianapolis, Indiana. Therefore, removal is timely

under 28 U.S.C. § 1446(b)(1).

                                     STATE COURT PROCEEDINGS

         3.        On March 8, 2019, Plaintiff Teyaqua Akinsulire (hereinafter “Plaintiff”) filed her

Appearance, Summons, Complaint, and Jury Demand in the above-entitled action against

Walmart in the Marion County Superior Court in the State of Indiana, Cause No. 49D13-1903-

CT-009678, and is now pending therein.

         4.        On March 21, 2019, Plaintiff filed Proof of Service on Walmart.

         5.        No further proceedings have been had in the Marion County Superior Court.

         6.        Pursuant to S.D. Ind. L.R. 81-2(d), Walmart asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                                DIVERSITY JURISDICTION EXISTS

         7.        This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

         8.        Plaintiff is a citizen of the State of Indiana.

         9.        Walmart Stores East, LP is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. The

sole member of both WSE Management, LLC and WSE Investment, LLC is Walmart Stores

East, LLC, an Arkansas limited liability company whose sole member is Walmart, Inc. Walmart,




{0019081/0069/01824249 v1}
Inc., a Delaware corporation, is a publicly traded company on the New York Stock Exchange

and traded under the symbol WMT. The principal place of business for all entities mentioned is

Bentonville, Arkansas. Thus, for purposes of diversity jurisdiction, Walmart Stores East, LP is a

citizen of Delaware and Arkansas, and not of Indiana.

         10.       There is complete diversity of citizenship between the parties named in this case.

         11.       Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of

interest and costs, based upon the following:

               a. Plaintiff claims to have sustained significant injuries which are severe and

                   recurrent in nature, and which have caused her severe pain, suffering, and

                   emotional distress as a result of the incident forming the basis of her Complaint.

               b. Specifically, Plaintiff claims to have sustained a fractured wrist resulting in

                   surgery as a result of the incident forming the basis of her Complaint.

               c. Plaintiff alleges she has incurred medical expenses in excess of $72,000 to date as

                   a result of her alleged injuries and may incur additional expenses in the future.

               d. Plaintiff’s counsel agrees that the amount in controversy exceeds $75,000,

                   exclusive of interest and costs.

         12.       Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds

$75,000 exclusive of interest and costs.




{0019081/0069/01824249 v1}
         13.       Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                                  STATUTORY REQUIREMENTS

         14.       Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit, and includes the State Court Record as of the date of this

Notice of Removal, including the following: State Court Docket Sheet; Plaintiff’s Attorney

Appearance, Plaintiff’s Complaint and Summons to Defendant; Plaintiff’s Jury Demand; and

Plaintiff’s Proof of Service on Defendant.

         15.       Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

         16.       A copy of this Notice of Removal has been filed in the Marion County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

         WHEREFORE, removing party WAL-MART STORES EAST, LP, by counsel,

respectfully requests that the above-entitled action be removed from the Marion County Superior

Court to the United States District Court for the Southern District of Indiana, Indianapolis

Division.




{0019081/0069/01824249 v1}
                                              LEWIS WAGNER, LLP


                                      By:     /s/ Katherine S. Strawbridge
                                              KATHERINE S. STRAWBRIDGE, #30123-49
                                              KATHERINE L. ENGLISH, #35219-49
                                              Counsel for Defendant


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 3, 2019, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.


Nicholas A. Bourff
SCHILLER LAW OFFICES, LLC
210 East Main Street
Carmel, IN 46032
nick@schillerlawoffices.com
Counsel for Plaintiff


                                                      By: /s/ Katherine S. Strawbridge
                                                         KATHERINE S. STRAWBRIDGE

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
kstrawbridge@lewiswagner.com
kenglish@lewiswagner.com




{0019081/0069/01824249 v1}
